Citation Nr: 1604076	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for multiple lipomas, claimed as due to exposure to herbicides.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pertinent VA treatment records appear to be outstanding.  The record shows the Veteran receives ongoing VA treatment for his lipomas and various other complaints, though the most recent records of such treatment in the record are dated in December 2013.  Any updated records since then may contain pertinent information, are constructively of record, and must be secured.  Furthermore, the Board notes that the Veteran, at his October 2015 hearing, requested and was granted a 90-day abeyance period to secure a medical opinion relating his current lipomas to exposure to herbicides during service; that period has expired and no such evidence has been received.  As the matter is being remanded anyway, he will have further opportunity to secure such opinion.

The Veteran was afforded a VA dermatological examination in conjunction with his claim in February 2012.  The examiner explicitly indicated that a dermatological examination was not appropriate, and that lipomas should instead be evaluated by a surgical specialist.  The Veteran's service in Vietnam has been established by the record, and therefore his exposure to herbicides is presumed.  While his lipomas are not listed under 38 C.F.R. § 3.309(e) as a disease that may be presumed to be service connected as due to exposure to herbicides, he may nonetheless substantiate such claim by affirmative evidence of a nexus to service.  The Board notes that a nexus opinion was not requested with the February 2012 VA examination.  The examiner stated that, absent any personal knowledge of an actual medical relationship to herbicide exposure, any endorsement of a causative relationship would be purely speculative on his part.  In light of the above, particularly because the opinion provided is essentially a non-opinion and the February 2012 examiner specifically indicated that the dermatological examination ordered was inadequate to assess the Veteran's lipomas, the Board finds that a new examination to determine the nature and likely etiology of the Veteran's multiple lipomas is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record all updated records of VA treatment (i.e., those not already in the record) that the Veteran has received for his multiple lipomas since December 2013.  The AOJ should also ask the Veteran to provide the identifying information and authorizations needed to secure copies of any private evaluations or treatment (specifically including any medical opinions as discussed at the October 2015 hearing) he has received for his lipomas, and secure for the record complete copies of all such private records.  If any records sought are not available, the AOJ must document for the record the scope of its search and the reason for such unavailability.

2. The AOJ should then arrange for the Veteran to be examined by a surgical specialist (as suggested by the February 2012 VA dermatology examiner) to determine the nature and likely etiology of his multiple lipomas.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on an examination of the Veteran and review of the record, the examiner should opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's multiple lipomas are related to his military service, to include as due to exposure to herbicides therein.  The examiner should specifically consider and discuss the Veteran's reports of onset of lipoma symptoms in 1970, in close temporal proximity to his military service.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

